DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 09 November 2021 in which claims 2 and 3 were canceled, claim 1 was amended to change the scope and breadth of the claims, and claim 7 was newly added.
	Claims 1 and 4-7 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 09 November 2021, with respect to the rejections of claims 1, 2, 5 and 6 under 35 U.S.C. § 112(a), for scope of enablement, has been fully considered and is persuasive because claim 1 has been amended to recite “ameliorating one or more symptoms of an inflammatory bowel disease”. The rejection is hereby withdrawn.

Applicant’s amendment, filed 09 November 2021, with respect to the rejections of claim 2 under 35 U.S.C. § 112(b), for indefiniteness, has been fully considered and is persuasive because claim 2 has been canceled. The rejection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 09 November 2021, where the limitations in pending claim 1 as amended now have been changed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rautonen et al. (WO 2004/026316, cited in previous Office Action).
Rautonen et al. disclose “the accumulation of lactic acid is one symptom of imbalanced colon fermentation” (p.11, first para). Rautonen et al. disclose the composition is effective in alleviating the symptoms of disorders or diseases of these mammals having a risk of imbalanced fermentation (p.17, third para). Rautonen et al. disclose the use of slowly fermentable polymer carbohydrates to help manage celiac disease or inflammatory diseases in the colon (p.4, last para). Rautonen et al. disclose a food product having an effective amount of polydextrose to prevent the accumulation of lactic acid in the colon. 
Rautonen et al. disclose polydextrose has been shown to improve bowel function significantly (p.3, second para). 
Rautonen et al. disclose the use of carbohydrates for treating and/or preventing diseases and/or disorders caused by imbalanced fermentation in the colon (claim 1), including inflammatory diseases in the colon (i.e. inflammatory bowel disease, claim 12). Rautonen et al. disclose the carbohydrate is preferably polydextrose (claim 3, and see p.15-16, example 3). Rautonen et al. disclose the composition is for treating humans (claim 19). Rautonen et al. disclose the composition in the form of a food (claims 22, 32 and 40). Rautonen et al. disclose the sugar as a purified product (p.13, second para). Rautonen et al. disclose the composition can modulate the accumulation of lactic acid in the colon (see e.g. claim 4) which is a cause of ulcerative colitis (e.g. example 6, p.2). 
The term “ameliorating one or more symptoms of an inflammatory bowel disease” is not defined in the Specification, and is broadly and reasonably interpreted to include any symptom. Rautonen et al. expressly disclose lactic acid accumulation is a symptom of imbalanced colon fermentation. And Rautonen et al. disclose the use of polydextrose to alleviate symptoms of diseases or disorders of mammals having a risk of imbalanced fermentation.
Rautonen et al. disclose a method of treating an inflammatory bowel disease by administering purified sugar that can be formulated as a food, wherein the sugar is preferably polydextrose. 
The recitation “therapeutically effective amount” to ameliorate one or more symptoms is not defined in the present Specification. Nonetheless, Rautonen et al. disclose a food product having an effective amount of polydextrose to prevent the accumulation of lactic acid in the colon. Rautonen et al. disclose the effective amount is 1 g – 100 g/day, preferably 5 – 50 g/day, or 0.1-10% of the daily diet (p.19, 
Thus, the disclosure of Rautonen et al. anticipates examined claims 1 and 4-7 of the present application. 

Response to Arguments
Applicant's arguments filed 09 November 2021 have been fully considered but they are not persuasive. 
Applicant contends Rautonen et al. use a carbohydrate to prevent accumulation of lactic acid, or reduce the risk of inflammatory diseases in the colon. Applicant contends the claims as amended are not anticipated by Rautonen et al., because they are directed to ameliorating one or more symptoms of IBD, not preventing. 
The above arguments are not found persuasive in view of the modified rejection above. The term “symptoms of inflammatory bowel disease” is not defined in the present Specification. Thus, the term is broadly and reasonably interpreted as including accumulation of lactic acid, per the disclosure of Rautonen et al. 
Rautonen et al. frequently interchanges between the terms treat, ameliorate, manage, reduce the risk of, and prevent. However, it is clear that Rautonen et al. is concerned with both the prevention/reducing the risk of and management/treatment/amelioration of inflammatory diseases of the colon and symptoms thereof. 
As cited above, Rautonen et al. disclose the composition is effective in alleviating the symptoms of disorders or diseases of these mammals having a risk of imbalanced fermentation (p.17, third para). Rautonen et al. also disclose the use of slowly fermentable polymer carbohydrates to help manage celiac disease or inflammatory diseases in the colon (p.4, last para).In addition, Rautonen et al. expressly disclose treating disorders caused by imbalanced fermentation in the colon (claim 1), including inflammatory diseases in the colon (i.e. inflammatory bowel disease, claim 12). 
Similarly, there is no guidance in the present Specification as to the amount envisaged or encompassed by a “therapeutically effective amount” to ameliorate one or more symptoms. Nonetheless, Rautonen et al. disclose a food product having an effective amount of polydextrose to prevent the accumulation of lactic acid in the colon. Rautonen et al. disclose the effective amount is 1 g – 100 g/day, preferably 5 – 50 g/day, or 0.1-10% of the daily diet (p.19, first-third para). As explained above, Rautonen et al. also expressly disclose reducing lactic acid accumulation to alleviate symptoms of diseases/disorders of inflammatory diseases in the colon. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Witaicenis et al. (Journal of Medicinal Food, 2010, vol. 13, no. 6, pp. 1391-1396, cited in previous Office Action).
Witaicenis et al. disclose the use of dietary polydextrose to prevent inflammatory bowel disease in a rat colitis model (title and abstract). Witaicenis et al. disclose administering 5% polydextrose dissolved in drinking water for 21 days prior to inducing colitis and 4 days thereafter (p.1392). Witaicenis et al. disclose TNBS administration resulted in colonic inflammation (reads on symptoms of inflammatory bowel disease), (p.1392, Results).Witaicenis et al. disclose the rats with colitis also experienced signs of diarrhea. The rats also showed signs of colonic damage as evidenced by a reduction in colonic GSH, and increases in MPO and alkaline phosphatase activities. Witaicenis et al. disclose “polydextrose incorporation...facilitated recovery from TNBS-induced colonic damage” as evidenced by reduction in colonic damage, maintenance of colonic GSH level, and reduction in MPO activity, in comparison to the treated with polydextrose recovered from TNBS-induced colonic damage, and suggests their use in IBD management. 
 Witaicenis et al. teach prebiotics like oligofructose and polyfructose have been used in experimental intestinal inflammation models and clinical irritable bowel disease (p.1394, first para). Witaicenis et al. disclose polydextrose is a soluble fiber that is partially fermented in the large intestine thereby increasing fecal bulk, reducing transit time, promoting growth of beneficial bacteria, diminishing growth of pathogenic bacteria, modifies fecal pH, improves lipid and glucose regulation metabolism, water and sodium reabsorption, blood flow in the colon and intestinal immune system (p.1394, second para). Witaicenis et al. found polydextrose protected rats from trinitrobenzenesulfonic acid (TNBS)-induced colonic damage as evidenced by a reduction in colonic damage and weight/length ratio (p.1394, last para). 
The term “ameliorating one or more symptoms of an inflammatory bowel disease” is not defined in the Specification, and is broadly and reasonably interpreted to include any symptom. Witaicenis et al. expressly disclose colonic inflammation, colonic damage and diarrhea are symptoms of inflammatory bowel disease. And Witaicenis et al. disclose the use of polydextrose facilitated recovery of colonic damage and expressly suggest their therapeutic use in the treatment and management of IBD.
The term “therapeutically effective amount” is not defined in the present Specification. Nonetheless, Witaicenis et al. disclose administering a composition comprising 5% polydextrose, wherein the composition facilitated recovery of colitis-induced colonic damage. 
Thus, the disclosure of Witaicenis et al. anticipates examined claims 1, 4 and 7 of the present application. 
Response to Arguments
Applicant's arguments filed 09 November 2021 have been fully considered but they are not persuasive. 
Applicant contends the title of the reference is only concerned with the prevention of inflammatory bowel disease. 
The above arguments are not found persuasive in view of the modified rejection above. In addition, it is clear that all the rats induced to have colitis suffer from symptoms associated with the inflammatory bowel disease (see Table 2 of Witaicenis et al.). Witaicenis et al. describe polydextrose as protective and preventive, demonstrating polydextrose is not only protective. Witaicenis et al. disclose administering the polydextrose for 4 days after colitis was induced and the polydextrose “facilitated recovery” from the induced colonic damage. And Witaicenis et al. teach the use of prebiotics and polydextrose for the treatment and management of IBD. Thus, Witaicenis et al. also disclose the treatment of colitis and IBD, and symptoms thereof with a composition comprising polydextrose as the active ingredient. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Claim(s) 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pischel (US 2017/0087106, cited in previous Office Action).
Pischel disclose symptoms of GI discomfort including bloating, changes in intestinal motility, transition time and pain in the GI tract (para [0003]). Pischel discloses treating symptoms of rat colitis including colonic damage, weight/length, MPO activity and GSH content (Table 1b-1g). Pischel discloses salts of pyruvic acid include sodium and calcium (para [0014]-[0016]). Pischel describes polydextrose as a 
Pischel discloses a method of treating inflammatory diseases of the intestinal tract of mammalians by administering at least one pyruvic acid salt (claim 11). Pischel discloses the composition further comprises a prebiotic oligosaccharide, selected from polydextrose, fructo-oligosaccharide, xylooligosaccharide, galactooligosaccharide, and mannooligosaccharide (claim 19). Pischel discloses treating irritable bowel syndrome (i.e. an inflammatory bowel disease), (abstract, claims 14 and 16). Pischel discloses the composition can be used to treat ulcerative colitis and Crohn’s disease (abstract). Pischel discloses the composition is administered in the form of a food (see e.g. para [0001], [0007]).
The recitation “therapeutically effective amount in an amount sufficient to ameliorate one or more symptoms of inflammatory bowel disease” in claim 1 is not defined in the present Specification. In addition, Pischel describes polydextrose as prebiotics “exert their merits or the formulations thereof are even synergistic in their mode of action”. In addition, liquid formulations containing some amount of prebiotic are exemplified (Example 3a). In addition, Pischel discloses administering them in 1-5 servings a day, at an overall dosage of 20-25 mg/day. 
As noted above, Pischel discloses pyruvate sodium or calcium salt. Thus, the ordinary artisan could have envisaged administering sodium pyruvate with polydextrose, wherein calcium is not co-administered.
Pischel discloses a method of treating ulcerative colitis and Crohn’s disease by administering a composition comprising polydextrose. Thus, the disclosure of Pischel anticipates claims 1, 4, 6 and 7 of the instant application.



Response to Arguments
Applicant's arguments filed 09 November 2021 have been fully considered but they are not persuasive. 
Applicant contends Pischel discloses calcium pyruvate as the active ingredient for treating inflammatory diseases of the GI tract. Applicant contends Pischel does not teach or suggest administering polydextrose alone.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., polydextrose alone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The recitation “therapeutically effective amount in an amount sufficient to ameliorate one or more symptoms of inflammatory bowel disease” in claim 1 is not defined in the present Specification. In addition, Pischel describes polydextrose as prebiotics “exert their merits or the formulations thereof are even synergistic in their mode of action”. In addition, liquid formulations containing some amount of prebiotic are exemplified (Example 3a). In addition, Pischel discloses administering them in 1-5 servings a day, at an overall dosage of 20-25 mg/day. Thus, Pischel discloses administering some amount of polydextrose as a prebiotic for the treatment of IBD.
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pischel (cited above) in view of Rautonen et al. (cited above).
	Pischel teaches as discussed above.
	Pischel does not expressly disclose wherein the polydextrose is purified polydextrose (instant claim 5). 
	Rautonen et al. teach as discussed above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer purified polydextrose to treat inflammatory bowel disease because both Pischel and Rautonen et al. teach administering the polydextrose in the form of a food. The ordinary artisan would have been motivated to use purified polydextrose to ensure it is high in quality for ingestion, treat an inflammatory disease. A food with impurities could lead to stimulating an inflammatory response to the impurity, which the ordinary artisan would have expressly wanted to avoid. In addition, Rautonen et al. teach the sugar polymer, which is preferably polydextrose, is a purified form. The ordinary artisan would have also been motivated to administer polydextrose without calcium because Pischel teaches sodium pyruvate is a suitable alternative to calcium pyruvate. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Witaicenis et al. (cited above) in view of Rautonen et al. (cited above).
Witaicenis et al. teach as discussed above.
Witaicenis et al. do not expressly disclose wherein the polydextrose is a purified polydextrose (instant claim 5) or polydextrose in the form of a food (instant claim 6). 
	Rautonen et al. teach as discussed above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer purified polydextrose to treat inflammatory bowel disease in the form of a food because Rautonen et al. teach administering the polydextrose in the form of a food, and Witaicenis et al. teach administering the dietary polydextrose in drinking water. The ordinary artisan would have been motivated to use purified polydextrose to ensure it is high in quality for ingestion, and because the intention is to treat an inflammatory disease. A food with impurities could lead to stimulating an inflammatory response to the impurity, which the ordinary artisan would have expressly wanted to avoid. In addition, Rautonen et al. teach the sugar polymer, which is preferably polydextrose, is a purified form. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 09 November 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are the same as discussed above.
The response to said arguments is the same as above. The rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623